


109 HJ 89 IH: Requiring the President to notify Congress

U.S. House of Representatives
2006-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		109th CONGRESS
		2d Session
		H. J. RES. 89
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2006
			Mr. Frank of
			 Massachusetts (for himself, Mr.
			 Markey, Mr. McGovern,
			 Ms. Watson,
			 Ms. DeLauro,
			 Mr. Doggett, and
			 Mr. Capuano) introduced the following
			 joint resolution; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		JOINT RESOLUTION
		Requiring the President to notify Congress
		  if the President makes a determination to ignore a duly enacted provision of
		  law, establishing expedited procedures for the consideration of legislation in
		  the House of Representatives in response to such a determination, and for other
		  purposes.
	
	
		Whereas the Constitution requires that Presidents “take
			 Care that the Laws be faithfully executed”;
		Whereas the Constitution does not grant Presidents
			 authority to choose which duly enacted provisions of laws they will
			 obey;
		Whereas the practice of selective enforcement of the laws
			 is inconsistent with our constitutional form of government;
		Whereas several previous Presidents have made signing
			 statements signaling their intention to ignore provisions of laws duly enacted
			 by Congress on constitutional grounds;
		Whereas President George W. Bush has asserted his intent
			 to ignore such provisions more than all other Presidents combined; and
		Whereas the President's assertion of the right to ignore a
			 duty violates our constitutional framework by substituting an unchecked
			 presidential prerogative for the role of Congress and the constitutional veto
			 procedure: Now, therefore, be it
		
	
		1.Requiring Notification to
			 Congress of Presidential Determination to Ignore Provision of Law
			(a)NotificationIf the President makes a determination not
			 to carry out any duly enacted provision of a law (as indicated in a statement
			 made by the President at the time of the enactment of the law or otherwise),
			 not later than 10 days after the enactment of the law, the President shall
			 submit a report to Congress informing Congress of the determination and
			 including the President’s reasons for making the determination, except that to
			 the extent that the determination is based upon classified material, the
			 President shall submit the report only to the congressional intelligence
			 committees (as defined in 3(7) of the National Security Act of 1947 (50 U.S.C.
			 401a(7)).
			(b)Treatment of
			 Previously Enacted LawsNot later than 30 days after the date of
			 the enactment of this joint resolution, the President shall submit to Congress
			 a report under subsection (a) with respect to each law enacted prior to such
			 date during the One Hundred Seventh, One Hundred Eighth, or One Hundred Ninth
			 Congress for which the President has made a determination not to carry out a
			 duly enacted provision of the law (as indicated in a statement made by the
			 President at the time of enactment or otherwise).
			2.Expedited
			 Procedures in House of Representatives For Legislation in Response to
			 Determination
			(a)Availability of
			 Expedited ProceduresIf a
			 Member of the House of Representatives (including a Representative, Delegate,
			 or Resident Commissioner to the Congress) introduces legislation in response to
			 a report submitted by the President under section 1(a) in the form of a bill
			 bearing the title “To respond to a Presidential determination not to carry out
			 a duly enacted provision of _______,” filling the blank with a citation to the
			 enactment concerned, the expedited procedures described in this section shall
			 apply.
			(b)Discharge of
			 CommitteeIf a committee to
			 which a bill described in subsection (a) is referred has not reported the bill
			 by the end of the period of 15 legislative days beginning with the day of
			 introduction, such committee shall be discharged from further consideration of
			 the bill, and the bill shall be placed on the appropriate calendar.
			(c)Consideration of
			 Bill by House
				(1)Treatment of
			 motion to proceedOn or after
			 the third calendar day following the date on which all committees of referral
			 have reported or been discharged from further consideration of a bill described
			 in subsection (a), a motion that the House proceed to consider the bill—
					(A)shall be privileged;
					(B)shall not be
			 subject to debate or amendment;
					(C)shall remain in
			 order even if a motion to the same effect was rejected on a previous
			 legislative day; and
					(D)subject to paragraph (3), shall set forth
			 both the process for amendment and debate under which the bill will be
			 considered by the House.
					(2)Criteria for
			 Member offering motionA
			 motion that the House proceed to consider a bill described in subsection (a)
			 may be offered only by a Member, Delegate, or Resident Commissioner who favors
			 passage of the bill and who has announced on the preceding legislative day an
			 intention to offer the motion.
				(3)Procedures
			 applicable to consideration of billIf a motion described in this subsection is
			 adopted, the House shall proceed immediately to consider the bill in the House
			 without intervention of any point of order against the bill or against its
			 consideration. The bill shall be considered as read.
				3.Report by General
			 Counsel of House of Potential Legal Actions to be Taken by
			 MembersAt the request of any
			 Member of the House of Representatives (including a Delegate or Resident
			 Commissioner to the Congress), the General Counsel of the House shall prepare
			 promptly a report describing any legal action which may be brought to challenge
			 the refusal by the President to carry out any duly enacted provision of the
			 law.
		
